DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 24 are pending.
Allowable Subject Matter
Claims 1 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “derive a plurality of signal samples on a first side of a spectrum boundary from the signal data, each signal sample representing a value of phase noise at a corresponding offset frequency, wherein the deriving comprises representing phase noise located on a second side of the spectrum boundary that folds across the spectrum boundary onto the first side of the spectrum boundary, and filter on the first side of the spectrum boundary the signal samples in accordance with filter data representing filter characteristics of an application system” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 6, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 7, the prior art of record does not teach claimed limitation: “creating derived signal samples on a first side of a spectrum boundary from the plurality of signal samples, wherein the creating comprises representing phase noise located on a second side of the spectrum boundary that folds across the spectrum boundary onto the first side of the spectrum boundary; and filtering on the first side of the spectrum boundary the derived signal samples in accordance with filter data representing filter characteristics of an application system” in combination with all other claimed limitations of claim 7.
Claims 8 – 15, the claims are allowed as they further limit allowed claim 7.
Regarding Claim 16, the prior art of record does not teach claimed limitation: “b) creating estimated higher-frequency signal samples by determining a single value based on at least one of the signal samples in the plurality of signal samples, wherein the at least one of the signal samples is proximal to the spectrum boundary, and using the single value for all signal samples in the estimated higher-frequency signal samples to represent phase noise on a second side of the spectrum boundary; filtering a set of signal samples created from the plurality of signal samples and the estimated higher-frequency signal samples in accordance with filter data representing filter characteristics of an application system; and deriving a measure of noise from the filtered signal samples” in combination with all other claimed limitations of claim 16.
Regarding Claims 17 – 24, the claims are allowed as they further limit allowed claim 16.

The closest references are found based on the updated search:
Giust (US 2019/0204386 A1) discloses an apparatus, comprising: an input unit to receive a signal-under-test (SUT); a noise-measurement unit to convert the SUT into signal data (see claim 1).
Nelson et al. (US 2009/0237072 A1) suggests a sequential equivalent-time sampling oscilloscope comprising: a first input for receiving a signal-under-test; a second input for receiving a trigger signal, the trigger signal being synchronous with the signal-under-test; a third input for receiving a reference clock, the reference clock being asynchronous with the signal-under-test (see claim 1).
Yamaguchi et al. (US 2007/0203659 A1) teaches a plurality of comparators arranged in parallel; and an input section for inputting said signal-under-test into each one of said plurality of comparators in parallel (see claim 16).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 7, and 16, therefore claims 1 – 24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/11/2021